                                                                                              FILED
                                                                                      2020 Jul-23 PM 12:31
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
      v.                                        )          2:19-cr-00467-ACA-JHE
                                                )
ARKEUNTREZ WASHINGTON                           )

            GOVERNMENT’S REQUEST FOR IMPOSITION OF
                SPECIAL SUPERVISION CONDITIONS

      The United States requests that the Court impose special conditions of

supervised release, based on the defendant’s history and characteristics,

particularly his interest in explosives and terrorist figures, as described in the

Government’s previously-filed Sentencing Memorandum. (Doc. 47, Section III,

at 7-10). Such special, or discretionary, conditions may be imposed if they:

      (1) are reasonably related to (A) the nature and circumstances of the
      offense and the history and characteristics of the defendant; (B) the
      need for the sentence imposed to afford adequate deterrence to
      criminal conduct; (C) the need to protect the public from further
      crimes of the defendant; and (D) the need to provide the defendant
      with needed educational or vocational training, medical care, or other
      correctional treatment in the most effective manner; 1 and (2) involve
      no greater deprivation of liberty than is reasonably necessary for the
      purposes set forth above and are consistent with any pertinent policy
      statements issued by the Sentencing Commission.

U.S.S.G. § 5D1.3(b). See also 18 U.S.C. § 3583(d); and the U.S. Sentencing
Commission’s June 2020 Supervised Release Primer at 6-8,

1
  A restatement of the statutory sentencing factors in 18 U.S.C. 3553(a)(1) and
(a)(2)(B-D).

                                           1
https://www.ussc.gov/sites/default/files/pdf/training/primers/2020_Primer_Supervi
sed_Release.pdf (last visited July 23, 2020).

      The recommended special conditions are attached and will be provided by

email to the Court’s Courtroom Deputy in Word.


                                            Respectfully submitted,

                                            PRIM F. ESCALONA
                                            United States Attorney

                                            /s/ Henry Cornelius
                                            HENRY CORNELIUS
                                            Assistant United States Attorney


                        CERTIFICATE OF SERVICE

      This pleading was filed with the Clerk of the Court using the CM/ECF system

on July 23, 2020.


                                            /s/ Henry Cornelius
                                            HENRY CORNELIUS
                                            Assistant United States Attorney




                                        2
